Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Dec. 23, 2021 has been entered. Claims 1-18 and 20-25 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beale (US Patent No. 8,807,986) in view of Humele et al (US Patent No. 9,004,905).
Regarding claim 1, Beale teaches that, as illustrated in Figs. 72-77, a blow moulding machine (i.e. a modified two stage stretch blow mould machine 110, Col. 16, Lines 35-36) for producing blown containers with an integrally formed handle (i.e. subsequently forms a handle for blown container 125. Col. 16, Lines 62-63). The machine includes a preform injection moulding stage wherein the preform comprising a body portion, a neck portion and an integrally moulded handle (i.e. The injection stage typically takes between 45 seconds and one minute on a 500 tonne injection machine allowing the production of 16 preforms at one time during this time period. Col. 22, Lines 20-22.; As illustrated in Fig. 75, the preform 712 (Col. 23, 
2. handle orientation,
3. transfer to transport Support,
4. rotation through heat conditioning,
5. blow-moulding. (see col. 23, lines 43-45 in the teachings of Beale)
 As illustrated in Fig. 72, specifically, Beale discloses that, the orientation of the handle must be controlled at a point prior to the entry of the preform into the heating stage (the preform conditioning stage) to enable the heat protective shield 758 to be correctly fitted over the handle 713 of a preform 712. Furthermore, it is essential that each preform 712 is presented to the moulding tool 720 (at the end of the conditioning stage) with the handle 713 correctly oriented so that the handle is correctly enclosed in the halves of the mould when this closes for the blowing stage (col. 22, lines 58-65). Thus, Beal discloses that, the machine maintains a predetermined rotational orientation of the handle relative to the preform from conditioning elements while progressing the preform through the preform conditioning stage.   
Further, as illustrated in Fig. 75-77, Beale teaches that, the body portion 730 of preforms 712 must be heated to the required degree of plasticity so that the material in the body 730 of the preform can be bi-axially oriented in the stretch-blow-moulding process. However, neither the neck portion 729 nor the handle 713, should be subjected to bi-axial stretch-blow-moulding and must be shielded from excessive heat during the heating stage to 
However, Beale does not explicitly teach heating and cooling zones in the preform conditioning module apply differential degrees of heating and cooling to different regions of the body portion and handle of the preform. In the same field of endeavor, blow moulding machine, Humele discloses that, as illustrated in Fig. 4d, a further embodiment wherein a conditioning mandrel 62 having at least one opening 66 is provided here as well as a holding mandrel 64 that can optionally also rotate the plastic preform. Further, an application unit 90 (in particular one that is implemented as a clamp) is provided here, which can contact an outside wall of the plastic preform in sections, in order to temper (i.e. heat and cool) and in particular cool these areas. In this connection, electric heating units or tempering medium channels 92 may be provided here, in order to temper the application unit 90 or the individual contacting surfaces 94. It can be seen here that the plastic preform is tempered in the 
	Furthermore, as illustrated in Fig. 1, Humele teaches that, Reference numeral 30 identifies a transport unit that passes the plastic preforms onto a further module 8 for treatment. This further treatment module 8 has a plurality of treatment stations 18 which treat the plastic preforms. In the embodiment shown in FIG. 1, the plastic preforms are both sterilized and conditioned by way of the above-described preferential heating or preferential cooling by the module 8. The further module 8 is here also of the rotary type.
Beale teaches that, in accordance with the modified two stage process the preforms 511, after ejection, are allowed to cool and cure for at least 6 hours before placement in the blow moulding machine described and shown with reference to FIGS. 55 to 61. Ideally the preforms are allowed to cool to room temperature during this time and, most preferably, are allowed to cure for at least 24 hours prior to introduction to the blow moulding machine in order to ensure consistency of structure of the preforms and, hence, consistency of blowing in the critical second stage. Stated another way, the combination of Beale and Humele teaches 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beale to incorporate the teachings of Humele to provide heating and cooling to the preform in the preform conditioning module, in the preform conditioning stage to have a circulating conveyor provided with a plurality of preform conditioning modules and for the integrally moulded handle portions of the cavities are lined with an insulating material (i.e. a shield 758 (Col. 22, Line 56) in Beale’s teachings).  By doing so, it would effectively heat and cool the preform in the blow moulding process.
Regarding claim 2, as illustrated in Fig. 72, Beale discloses that in the machine the preform conditioning stage includes a recirculating conveyor provided with a plurality of preform conditioning modules.
Regarding claim 3, as illustrated in Fig. 4d, Humele teaches the opposing portions of each preform conditioning module comprise a pair of complementary blocks (via clamping); opposing faces of the blocks provided with cavities for the body portion and the integrally moulded handle of the preform; the pair of complementary blocks enclosing a preform (i.e. a preform 10, Col. 10, Line 17 in Humele’s teachings) within the cavities when the blocks are closed in a face to face condition. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beale to incorporate the teachings of Humele to provide a pair of complementary blocks enclosing a 
Regarding claim 4, Beale discloses that, thus for transport through the heating stage 718, the handle 713 of the preform 712 is projected by a shield 758 (i.e. an insulating material), and the neck portion 729 by a cylindrical socket 761, as shown in FIG. 76 (Col. 22, Lines 54-57). Thus, Beale discloses that in the machine portions of the cavities for the integrally moulded handle are lined with an insulating material.
Regarding claims 5-6, Humele discloses that, as illustrated in Fig. 4d, a further embodiment wherein a conditioning mandrel 62 having at least one opening 66 is provided here as well as a holding mandrel 64 that can optionally also rotate the plastic preform. Further, an application unit 90 (in particular one that is implemented as a clamp) is provided here, which can contact an outside wall of the plastic preform in sections, in order to temper (i.e. heat and cool) and in particular cool these areas (Col. 10, Lines 1-8). Stated another way, the combination of Beale and Humele teaches that heating and cooling zones in the preform conditioning module apply differential degrees of heating and cooling to different regions of the body portion and handle of the preform. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beale to incorporate the teachings of Humele to provide a pair of complementary blocks enclosing a preform having the capability of tapering (i.e. heating and cooling).  By doing so, it would effectively heat and cool the preform in the blow moulding process/machine.
Regarding claims 7-8, Humele discloses that, as illustrated in Fig. 4d, in this connection, electric heating units or tempering medium channels 92 may be provided here, in order to 
Regarding claims 9-10, Humele discloses that, the sterilisation of the plastic preforms as shown here could still also be carried out in a microwave oven or in a conventional liner infrared oven. A controller (i.e. in an exemplary embodiment, each module includes a control unit, which control unit in some aspects formed as a programmable logic controller (PLC). It is possible here for each PLC to include also its own CPU (Central Processor Unit). Col. 3, lines 15-19) may be provided here, by means of which the individual circumferential areas are sensed using a temperature sensor, and in response to that the spray pressure maybe adjusted. Reference numeral 10a identifies a base body of the plastic preform (col. 9, lines 42-48). Thus, Humele teaches that, in the machine the pair of complementary blocks of the conditioning module are provided with sensors to monitor temperatures of the heating zones. Heating levels 
Regarding claims 11-12, the combination of Beale and Humele teaches the preform conditioning modules in claim 1 above. Further, Beale teaches that, as illustrated in Fig. 55, a preform is transferred from the handle orientation stage (i.e. loading station 515, Col. 21, Line 40) to one of the preform conditioning modules by a pick and place device (i.e. fork 529, Col. 22, Line 9) and a preheated preform is transferred from a preform conditioning module to a blow moulding die of the blow moulding machine by a pick and place device (In the stretch blow moulding station 517 like the loading station 515, it is understandable fork 529 can be used to deliver the preform into the blow moulding die).
Regarding claims 20-21, Beale discloses that, as illustrated in Fig. 69, the injection stage typically takes between 45 seconds and one minute on a 500 tonne injection machine allowing the production of 16 preforms at one time during this time period. In accordance with the modified two stage process the preforms 511, after ejection, are allowed to cool and cure for at least 6 hours before placement in the blow moulding machine described and shown with references to Figs. 55 to 61 (col. 22, lines 20-27). Thus, Beale discloses that, the machine includes a preform injection moulding stage; injection moulded preforms passing from the injection moulding stage to the blow-moulding stage of the machine. Because the preforms 21).   
Regarding claim 22, Beale discloses that, as illustrated in Fig. 75, in the machine the integrally moulded handle (Fig. 75, item 713) forms a loop of polymer material extending from a first connection point on the body portion of the preform to a second connection point (as shown).
Claims 13-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beale in view of Humele et al.
Regarding claims 13-14, Beale teaches that, as illustrated in Figs. 72-77, a method of producing a blown container with an integrally formed handle (i.e. A container 10 usable with an embodiment of the invention is shown in FIG. 3. Col. 13, Lines 34-35) in a blow moulding machine (i.e. a modified two stage stretch blow mould machine 110, Col. 16, Lines 35-36) for producing blown containers with an integrally formed handle (i.e. subsequently forms a handle for blown container 125. Col. 16, Lines 62-63). The machine includes a preform injection moulding stage wherein the preform comprising a body portion, a neck portion and an integrally moulded handle (i.e. The injection stage typically takes between 45 seconds and one minute on a 500 tonne injection machine allowing the production of 16 preforms at one time during this time period. Col. 22, Lines 20-22.; As illustrated in Fig. 75, the preform 712 (Col. 23, Line 59) comprises a body portion, a neck portion and an integrally moulded handle). Beale further teaches that (see Col. 23, Lines 39-45), with reference to FIGS. 72 to 77, in a further example of a second stage 700 of a two-stage process, previously injection moulded preforms 712 proceed through the following stages:

3. transfer to transport Support,
4. rotation through heat conditioning,
5. blow-moulding. (see col. 23, lines 43-45 in the teachings of Beale)
As illustrated in Fig. 72, specifically, Beale discloses that, the orientation of the handle must be controlled at a point prior to the entry of the preform into the heating stage (the preform conditioning stage) to enable the heat protective shield 758 to be correctly fitted over the handle 713 of a preform 712. Furthermore, it is essential that each preform 712 is presented to the moulding tool 720 (at the end of the conditioning stage) with the handle 713 correctly oriented so that the handle is correctly enclosed in the halves of the mould when this closes for the blowing stage (col. 22, lines 58-65). Thus, Beal discloses that, the machine maintains a predetermined rotational orientation of the handle relative to the preform from conditioning elements while progressing the preform through the preform conditioning stage.   
Further, as illustrated in Fig. 75-77, Beale teaches that, the body portion 730 of preforms 712 must be heated to the required degree of plasticity so that the material in the body 730 of the preform can be bi-axially oriented in the stretch-blow-moulding process. However, neither the neck portion 729 nor the handle 713, should be subjected to bi-axial stretch-blow-moulding and must be shielded from excessive heat during the heating stage to prevent their crystallization with consequent loss of strength. Thus for transport through the heating stage 718, the handle 713 of the preform 712 is projected by a shield 758, and the neck portion 729 by a cylindrical socket 761, as shown in FIG. 76 (Col. 22, Lines 47-57). 
14). Additionally, Beale discloses that, as illustrated in Fig. 72, the orientation of the handle must be controlled at a point prior to the entry of the preform into the heating stage to enable the heat protection 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beale to incorporate the teachings of Humele to provide heating and cooling to the preform in the preform conditioning module.  By doing so, it would effectively heat and cool the preform in the blow moulding process.
Humele discloses that, the sterilisation of the plastic preforms as shown here could still also be carried out in a microwave oven or in a conventional liner infrared oven. A controller (i.e. in an exemplary embodiment, each module includes a control unit, which control unit in some aspects formed as a programmable logic controller (PLC). It is possible here for each PLC to include also its own CPU (Central Processor Unit). Col. 3, lines 15-19) may be provided here, by means of which the individual circumferential areas are sensed using a temperature sensor, and in response to that the spray pressure maybe adjusted. Reference numeral 10a identifies a base body of the plastic preform (col. 9, lines 42-48). Thus, Humele teaches that, in the machine the pair of complementary blocks of the conditioning module are provided with sensors to monitor temperatures of the heating zones. Heating levels of the heating zones are under computer control. It would have been prima facie obvious to one of ordinary skill in the art 
Regarding claims 15-16, Humele discloses that, the sterilisation of the plastic preforms as shown here could still also be carried out in a microwave oven or in a conventional liner infrared oven. A controller (i.e. in an exemplary embodiment, each module includes a control unit, which control unit in some aspects formed as a programmable logic controller (PLC). It is possible here for each PLC to include also its own CPU (Central Processor Unit). Col. 3, lines 15-19) may be provided here, by means of which the individual circumferential areas are sensed using a temperature sensor, and in response to that the spray pressure maybe adjusted. Reference numeral 10a identifies a base body of the plastic preform (col. 9, lines 42-48). Thus, Humele teaches that, in the machine the pair of complementary blocks of the conditioning module are provided with sensors to monitor temperatures of the heating zones. Heating levels of the heating zones are under computer control. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beale to incorporate the teachings of Humele to provide temperatures sensors to the heating zone to control heating levels.  By doing so, it would effectively heat the preform in the blow moulding process/machine. 
Regarding claims 17-18, the combination of Beale and Humele teaches the method for providing the preform conditioning modules in claim 13 above. Further, Beale teaches that, as illustrated in Fig. 55, a preform is transferred from the handle orientation stage (i.e. loading 
Regarding claims 23-24, Beale discloses that, as illustrated in Fig. 69, the injection stage typically takes between 45 seconds and one minute on a 500 tonne injection machine allowing the production of 16 preforms at one time during this time period. In accordance with the modified two stage process the preforms 511, after ejection, are allowed to cool and cure for at least 6 hours before placement in the blow moulding machine described and shown with references to Figs. 55 to 61 (col. 22, lines 20-27). Thus, Beale discloses that, the machine includes a preform injection moulding stage; injection moulded preforms passing from the injection moulding stage to the blow-moulding stage of the machine. Because the preforms removed from the injection stage need to take 6 hours to cool down and cure, these preforms will be placed in a remote area from the blow moulding machine (related to claim 21).   
Regarding claim 25, Beale discloses that, as illustrated in Fig. 75, in the machine the integrally moulded handle (Fig. 75, item 713) forms a loop of polymer material extending from a first connection point on the body portion of the preform to a second connection point (as shown). 
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
1 and 13, it is not persuasive. Based on the amendments, the updated rejection based on the teachings from Beale is rendered in this office action. The rejections to the new claims 2-25 are also rendered in this office action.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742